HEAD J.
Against the objection and exception of the defendant, the city court excused a juror, on his request, who had been regularly drawn and summoned for the trial, upon the testimony of the juror that “he was an active member of the Mobile Cadets and attended drills regularly.” By statute every member of the Alabama State Troops is exempt from jury duty daring his membership. The commanding officer of each company shall furnish each member of his command with a certificate of membership signed by such commanding officer, which shall prove such exemption in any court, but such certificate shall be revoked whenever the holder is absent from four consecutive drills or parades without good excuse, and which shall be surrendered whenever any member of the State troops is discharged from the service of the State. — Acts 1894-95, p. 793.
But, the evidence docs not inform us that the "Mobile Cadets,” of which the juror was a member, was a part of the Alabama State Troops. We cannot know that any organization of persons which might take place in Mobile county, and adopt the name of Mobile Cadets, is apart of the Alabama State Troops. The evidence should have gone further and shown that the Mobile Cadets, of which the juror was a member, was a part of such troops, as was done in King v. State, 90 Ala. 612.
There is no error in any of the other rulings of the court to which exceptions were reserved.
For the error in excusing the juror, on the proof advanced, the judgment of the city court is reversed and the cause remanded. Let the prisoner remain in custody until discharged by due course of law.
Reversed and remanded.